Citation Nr: 0633809	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  96-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
sought.  The veteran subsequently perfected this appeal.  

By way of history, a central office hearing before the 
undersigned was held in June 1998.  In November 1998, the 
Board remanded the veteran's claim for further development.  
Another central office hearing was held before the 
undersigned in May 2002.  Transcripts of both hearings are 
contained in the claims folder.  In July 2003, the Board 
remanded this case for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA). 

In August 2004, the Board granted the veteran's motion to 
advance his case on the docket.  In a September 2004 
decision, the Board denied the veteran's service connection 
claim.  The veteran subsequently appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in October 2005, the Court vacated the 
September 2004 Board decision and remanded the case to the 
Board for readjudication consistent with the Order.  The case 
is again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As pointed out in the October 2005 Joint Motion for Remand, 
in November 2002, the Board requested a VHA medical 
specialist to opine as to whether any current back disability 
was associated with his military service.  The examiner was 
also asked to reconcile any opinion with those proffered by 
Dr. Lipman.  The VHA opinion provided an opinion, but did not 
reconcile any opinion with those proffered by Dr. Lipman.  As 
not all the essential directives were followed, the VHA 
opinion was inadequate.  On remand, the Board requires that a 
medical opinion be provided before adjudication on the 
merits.  

The October 2005 Joint Motion for Remand further indicated a 
need to inquire and obtain additional service medical 
records, if any, from the Office of Surgeon General (OSG).  
The NPRC has indicated that some of the veteran's service 
medical records might have been destroyed in a fire at the 
Records Center in 1973.  The Board has a heightened duty to 
assist the veteran in developing the claim under these 
circumstances.  See Ussery v. Brown, 8 Vet. App. 64 (1995).   
No inquiry was made to the OSG in this case.  As the 
heightened duty applies here, such a request must be made 
before adjudication on the merits. 

Finally, the RO that as part of the duty to assist, the RO 
must inform the veteran that his private physicians may 
review the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  As part of the duty to assist, the RO 
is required to inform the veteran that his 
private physicians may review the claims 
folder.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

2.	A search should be performed for all 
medical records 
from the Office of the Surgeon General 
(OSG) pertaining to the veteran's active 
military service.  It should be noted in 
the request that a response is required. 

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
any current back disability.  Prior to the 
examination, the claims folder must be 
made available to the physician for review 
of the case. A notation to the effect that 
this record review took place should be 
included in the report of the physician.

The examiner should specifically review 
the service medical records, and the post-
service medical records, particularly the 
statements of Drs. Lipman and Fisher, as 
well as any additional records obtained 
pursuant to the above development, and 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current back disability is related to 
the veteran's period of active military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  After completion of the above, the RO 
should readjudicate the issue on appeal.  
If a benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



